Citation Nr: 1731949	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral knee arthritis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This case has a long and complicated procedural history which was outlined in detail in the Board's September 2011 remand and August 2012 decision.  In April 2003 and March 2008, the Veteran testified at Board videoconference hearings before the undersigned Veterans Law Judge.  The transcripts of the hearings have been associated with the claims file. 

In May 2008, the Board denied, inter alia, the Veteran's claim for entitlement to service connection for bilateral knee arthritis.  He appealed the May 2008 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in November 2010, the Court determined that a May 2007 VA examination was inadequate, vacated the Board's May 2008 decision, and remanded this issue.

The Board remanded the matter in September 2011 for a new VA examination and opinion, and in August 2012, the Board again denied the issue of entitlement to service connection for bilateral knee arthritis, as well as entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to September 2, 2009.  In a May 2014 Memorandum Decision, the Court upheld the Board's denial of the increased rating for PTSD but vacated the decision regarding service connection for bilateral knee disabilities on the basis that the September 2011 Board remand had impermissibly limited the scope of the VA examiner's opinion.  The Board again remanded the issue in February 2016 for a new VA examination and additional procedural and evidentiary development.  

The Board notes the Veteran appealed an April 2016 rating decision that denied entitlement to special monthly compensation based on the need for aid and attendance.  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review.  In fact, the record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue, including scheduling the Veteran for a hearing.  Thus, the Board will not undertake review of the matter at this time.  


FINDING OF FACT

The Veteran's current bilateral knee arthritis disorder did not manifest during service or within one year of separation from service, and it is not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In regards to the duty to assist, VA's duty includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and a complete Vocational Rehabilitation file.  Although the Veteran's previous representative has requested numerous extensions related to acquiring additional records from the Canandaigua VA Medical Center in New York, and the Veteran has argued that there has been insufficient efforts to obtain these records, VA has already attempted to obtain these records on numerous occasions and was notified that no such records exist, including in February 2016 and March 2017.  In fact, a formal finding was issued on the unavailability of these records and the Veteran was duly notified on several occasions of their unavailability.  The Court agreed in the May 2014 Memorandum Decision that the Board did not clearly err in finding that the duty to assist in attaining relevant records has been satisfied.  Thus, the duty to obtain relevant records is met.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is discussed in more detail below, the Veteran was afforded VA examinations in May 2007 and March 2012, which the Court or the Board has determined to be inadequate to adjudicate the Veteran's claim.  Nonetheless, an April 2016 VA examiner performed an in-person examination and provided clear explanations in support of her opinions and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  This VA examination and opinion are adequate to decide the Veteran's claim. 

In February 2016, the Board remanded the case for the AOJ to attempt to associate with the claims file records from numerous VA medical facilities or document negative responses received, provide the Veteran with authorizations for the release of any outstanding private treatment records, schedule him for a VA examination, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the AOJ.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that his current bilateral knee disorders are related to his active duty service.  In a December 2001 statement, he alleged that his knee problems started in service from having to carry a pack that weighed 100 pounds.  He stated he only weighed between 105 to 145 pounds when he carried such a heavy load.  However, at the April 2003 Board hearing, he testified that he injured his knee from jumping from a helicopter while in service.  He also stated that he injured his back at that time.  He indicated that he was first treated for the knees after service in 1997.  

At the March 2008 Board hearing, the Veteran also claimed that his bilateral knee disorder was secondary to the injury to his back from jumping out of the helicopter in Vietnam.  He noted that he did hurt his knee during the helicopter jump and had knee pain at that time but his back hurt more.  He also indicated that his back disorder had altered his gait and in turn caused his knee disorders.  He contended that in 1997, he tore the meniscus in his left knee and had knee surgery to remove the cartilage.  Numerous medical records show that he had total knee replacements on both knees in 2010 and 2011.  However, he maintained throughout the appeal that his knee disorders were related to his military service.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran has bilateral knee arthritic disorders, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

The combat presumption of 38 U.S.C.A. § 1154(b) applies not only to the question of whether an injury was incurred in combat, but also to the question of whether the claimed disability itself was incurred during combat.  Even if a disability is presumed to have been incurred during combat, a veteran must still demonstrate that there is a nexus between the combat disease and a current disability or that the combat-incurred disease "was a chronic condition that persisted in the years following his active duty."  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

Initially, the Veteran's contentions regarding his bilateral knee disorders being caused or aggravated by his back disorder fail.  While numerous treatment records show that he currently has diagnosed back disorders, these back disorders are not service connected.  Thus, his bilateral knee disorders cannot be secondary to any service-connected back disability.  38 C.F.R. § 3.310.  Therefore, the Board will not address this theory of entitlement any further.

Regarding the first element of service connection-evidence of a current disability-the claims file is full of VA treatment records showing diagnoses of bilateral knee arthritis during the appeal period.  Furthermore, many treatment records, including the April 2016 VA examination report, show diagnoses of bilateral total knee arthroplasties that were performed on the left knee in 2010 and on the right knee in 2011.  Thus, the first element of service connection is met.  

Regarding the second element of service connection-evidence of a disease or injury in service-the Veteran's service treatment records do not show any complaints of, or treatment for, knee symptoms.  Nonetheless, the Veteran has received several combat-related citations and testified as to knee problems secondary to an in-service back injury during his March 2008 hearing.  In this regard, 38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not address the question of a nexus between a current disability and a Veteran's military service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that even if a disability is presumed to have been incurred during combat, a veteran must still demonstrate that there is a nexus between the combat disease and a current disability or that the combat-incurred disease "was a chronic condition that persisted in the years following his active duty").  Accordingly, the second element of service connection is met, and the only question to be answered is whether the Veteran's current bilateral knee disorders manifested during service or within one year of separation from service, or are otherwise otherwise related to his active duty service.  

Post-service, the Veteran was first treated at a VA facility for left knee pain, which lasted for three weeks, in October 1997.  He was seen for bilateral knee pain by a Montana State Prison doctor in November 2001.  In May 2002, he was found to have degenerative joint disease (DJD) of the right knee. 

In May 2007, the Veteran underwent VA examinations for several of his claimed disabilities, including bilateral knee arthritis.  The Veteran reported that the onset of his bilateral knee disability was in service.  He stated that he jumped off a helicopter that was hovering six to eight feet above the ground and injured both knees at that time, but no medical care was received.  The Veteran described symptoms of pain, locking, cracking, and popping on the left.  The Veteran had previous surgery for a torn meniscus on the left knee in 1997, but reported no surgery on the right knee.  No associated symptoms were reported for the right knee.

Following a physical examination, the examiner was unable to locate any documentation of a knee condition or knee pain during the Veteran's active duty time.  The examiner noted that the first entry regarding a knee complaint was in 1997 for left knee pain.  At that time, the Veteran had a left knee arthroscopy with meniscotomy for a medial meniscus tear.  The examiner further noted that entries for the right knee disability appeared even later than 1997.  The examiner found that if the Veteran experienced a traumatic injury to the bilateral knees following jumping from helicopter skids in 1969, it was more likely than not that the record would show knee pain or complaints prior to 28 years after the injury.  Based on the lack of intercurrent complaints of a bilateral knee disability, and no evidence of a knee disability during active duty, the examiner opined that the Veteran's current knee complaints were neither due to, caused by, or aggravated by the Veteran's reported active duty injury.

The Board denied this claim in May 2008 and noted that, as a Veteran who engaged in combat with enemy, the Veteran's lay evidence of an in-service knee injury must be accepted if consistent with the circumstances at service.  38 C.F.R. § 3.304(d).  However, the Court vacated the Board's May 2008 denial because the May 2007 examiner did not accept the Veteran's assertions of an in-service knee injury when forming an opinion as to the nexus of his current knee disorders.  The Court remanded the claim in November 2010, and the Board remanded it in September 2011, for another medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that when the Board assumes that an in-service injury occurred, a medical examiner "cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship" between the claimant's service and a current disability.).  

The Veteran was afforded another VA examination in March 2012, during which he contended that he tore his left meniscus in 1997 after trying to put a tire on a mobile home.  He asserted that he underwent arthroscopy and had a total meniscus removed.  He stated that the knee always bothered him after this event.  He began receiving knee injections due to degenerative osteoarthritis in 2005.  The right knee started bothering him in 2005 or 2006.  The Veteran denied any history of shrapnel wound to the knees while in service.  The examiner noted that the Veteran subsequently had bilateral knee replacements.  The Veteran stated that he felt that he had excessive weight on his back while in service but noted he did not have any treatment for knee problems while in service.  

After physically examining the Veteran's knees and reviewing the pertinent medical and lay evidence, the examiner determined that it was more likely than not that the Veteran suffered an acute and transitory knee problem and did not sustain a chronic knee condition until years after leaving service because he had bilateral knee injuries while in service due to jumping out a helicopter and carrying heavy loads but he did not seek medical attention for the knee problems for over three decades after leaving service.  The examiner explained that the Veteran's knee pain must be considered an acute and transitory condition because there was no chronicity in the medical records for knee pain until decades after leaving service.  The examiner further noted that the Veteran had ample situations to address any knee pain that could have been present.  The examiner concluded that since the medical records are silent for such complaints or treatment, it is more likely than not that the Veteran did not experience sufficient trauma to the knees, which would lead to osteoarthritis 30 years after the in-service event.

Based, in part, on the March 2012 VA examiner's medical opinion, the Board again denied the claim in August 2012.  However, the Court again vacated the Board's denial in a May 2014 Memorandum Decision because it found that in the September 2011 Board remand, by specifically providing to the VA examiner the medical evidence that was to be considered and noting that "the Board finds as fact that the Veteran did not complain of knee pain for approximately 30 years after service discharge," the Board impermissibly limited the examiner's consideration of other relevant evidence and background information.  See Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994) (noting that the Board may not suggest a desired answer or limit the field of inquiry by the medical expert when requesting a VA medical opinion); see also Austin v. Brown, 6 Vet. App. 547, 552 (1994).  Thus, the Court remanded the claim, and the Board remanded it in February 2016, for a new VA examination.

During an April 2016 VA examination, the Veteran stated that his bilateral "knees came into the picture in 1997."  He told the examiner that he felt a "pop" in his left knee while pulling a tire on his mobile home.  The examiner noted that prior to a left knee meniscal repair, which was performed in October 1997, an x-ray showed no evidence of DJD in the left knee.  Accordingly, the examiner concluded that the left medial meniscus repair was due to an acute and traumatic injury.  The Veteran also reported that he had a total knee arthroplasty of the left knee in 2010 and a total knee arthroplasty of the right knee in in 2011.  The Veteran described in-service incidents when he jumped out of a helicopter in Vietnam from 18 to 20 feet above ground and landed face down into a rice patty, and when he was thrown from a jeep into a ditch.  

Following a physical examination, consideration of the Veteran's self-reported symptoms and history, and a thorough review and citation of the Veteran's pertinent records, the VA examiner provided an opinion regarding the Veteran's current bilateral knee disorders and his active duty service.  The examiner assumed that the Veteran incurred a bilateral knee injury in service; however, the examiner opined that this in-service injury was an acute and transitory event with no residuals or lasting effects.  The examiner explained that had the Veteran's knee injuries during service in 1967 to 1971 been significant, there would be multiple clinical entries regarding the right and left knee pain prior to 2005 or 2006.  The examiner noted that the Veteran's records showed no intercurrent complaints of knee symptoms from 1971 to 2005.  The examiner further noted that no knee x-rays or clinical notes were noted in the Veteran's prison records.  The examiner explained that the primary indication for a total knee arthroplasty is to relieve disabling symptoms caused by severe arthritis known as DJD, and that diagnostic studies showed no evidence of  DJD in the left knee in 1997.  The examiner determined that diagnostic evidence first showed signs of minimal DJD in the left knee in 2005, approximately 34 years after separation from active duty service.  Furthermore, the examiner noted that the first mention of DJD in the right knee was in 2006, or 35 years after separation from service.  Due to this evidence, and after considering the Veteran's other pertinent records, the examiner opined that the Veteran's bilateral knee DJD is more likely than not caused by a combination of aging, a bilateral varum deformity, genetics, a left knee meniscus injury in 1997, and the Veteran's lifestyle choices. 

In reply to this examiner's opinions, the Veteran asserted in a May 2016 statement that he did not complain of knee problems until 1997 because that is when the problems became acute.  He contended that the weight of his equipment in service contributed to causing his eventual medical problems, even though his medical records do not show it.  

The Board finds that the Veteran's current bilateral knee arthritis disorder did not manifest during service or within one year of separation from service, and it is not otherwise related to his active duty service.   Specifically, the Board acknowledges that the Veteran is competent to report that he has continued to experience symptoms in his knees since military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he injured his knees from a helicopter jump and from carrying heavy loads in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  While it is within the Veteran's realm of personal knowledge that he injured his knees in service, and has continued to experience symptomatology in his knees since that time, he has submitted inconsistent statements regarding the onset of his knee pain after service, which undermines the credibility of his statements regarding ongoing symptomatology.  The record shows that he has filed multiple claims and received treatment for many other disorders in the years following military service, but never mentioned any problems in his knees during that time.  As will be explained below, the Veteran complained of multiple symptoms, including musculoskeletal symptoms, but did not complain of bilateral knee symptoms.  The Board finds that this tends to establish that the Veteran was not experiencing bilateral knee pain for years following service discharge.

Specifically, prior to his August 1971 discharge, in July 1971, the Veteran filed claims for compensation benefits with VA, which did not include a claim involving the bilateral knees, but rather a shrapnel wound to the right ring finger.  At the December 1971 VA orthopedic examination, the Veteran did not report any bilateral knee pain but reported pain associated with the finger injury.  Similarly, at a February 1977 VA examination, the Veteran did not report any bilateral knee pain but reported pain associated with the finger injury, which is consistent with the service treatment records.  VA treatment records in 1983 show complaints of low back pain but the Veteran did not report bilateral knee pain while reporting separate musculoskeletal symptoms.  During a March 1988 evaluation, the Veteran denied a medical history of any "[p]ermanent defect from illness, disease, or injury."  He indicated that he had head or spinal injuries in the past in a medical history and he stated that he was in a motor vehicle accident with facial injuries.  The examiner reported that the knee reflexes were normal in both knees. 

In November 1989, the Veteran submitted claims for compensation benefits for a skin rash and hearing loss but he did not seek compensation benefits for residuals of a bilateral knee injury.  In a July 1990 Report of Medical Examination for Disability Evaluation (VA Form 21-2545), he reported medical issues involving hearing loss, skin rashes, PTSD, low back, and a shrapnel injury to his hand.  He noted he had been in a motor vehicle accident five years prior.  The Veteran's submission was silent for complaints of bilateral knee pain at that time.

At a January 1991 RO hearing, the Veteran provided testimony of chronic low back pain since service but did not mention any bilateral knee pain.  A December 1992 VA examination report shows that clinical evaluation of the lower extremities was negative with normal ranges of motion of the joints. 

During a September 1995 RO hearing, the Veteran provided testimony of chronic low back pain, hearing loss, and a skin rash, but did not mention any bilateral knee pain.  He underwent VA examinations in February 1996 and March 1996, where he reported multiple physical complaints, but bilateral knee pain was not one of them.  

The first mention of any treatment for the knees was in an October 1997 treatment record, which showed that the Veteran reported having a problem with his left knee for the previous three weeks.  He also noted that he had dropped a boulder on the left leg two years prior.  This tends to establish that the Veteran had his first onset of knee pain more than 20 years following service discharge.

An August 1998 private medical record showed a diagnosis of left knee degenerative arthritis and noted a medial meniscus tear.  A separate August 1998 record shows the Veteran was seen with complaints of left knee pain.  The Veteran reported the left knee pain had recently been re-aggravated from jumping up and down and getting up and down from his top bunk.

A December 1998 medical record showed the Veteran was status-post knee surgery.  The Veteran first asserted that his knees were caused by carrying heavy loads in service in 2001.  The Veteran made no mention of any bilateral knee injury from jumping in Vietnam.  In a May 2002 statement, he contended that over time, he had problems with his knees and noted he had a meniscectomy in December 1997.  He added that he was now having problems with his right knee.  A May 2002 medical record showed that the Veteran reported a history of osteoarthritis of the right and left knees.  He reported he underwent a meniscectomy in 1997 on the left knee and he reported increased right knee pain for two months.  

The first time the Veteran alleged an injury to his knee from jumping from a helicopter while in Vietnam was at an April 2003 hearing before the undersigned. 

Review of this detailed history shows that after the Veteran's original injury in the military, he is not shown as having had any problems with his knees until the first post-service injury to the left knee that was noted in 1997; thus, more than 25 years following service discharge.  He went on to have a left knee surgery for removal of the cartilage from the knee.  In 2002, he stated that he was also having problems with the right knee, and eventually had two knee replacements, as reported in March 2012.  The Veteran did not indicate any problems with the knees on the multiple treatment records dated from 1971 to 1997.  It was not until December 2001, after he filed his VA compensation claim, that he started to assert that his knee problems actually started during his military service, although in that same submission, he indicted he wanted to have his osteoarthritis of the knees rated for "non-service connection."  The Veteran's case does not involve the absence of medical evidence, but rather instances in which the Veteran sought medical treatment on multiple occasions since his military discharge in 1971 and did not complain about his knees prior to the post-service injury noted in 1997, while reporting multiple other medical symptoms he was experiencing.  Also, the limited medical evaluation of the knees on records dated from 1971 to 1997 shows that there were no abnormal symptoms with the knees.  As the Veteran's statements regarding the onset of his knee pain are not consistent, the Board assigns little probative value to his assertions.

The Veteran's current bilateral knee arthritis disorder, to include the bilateral total knee arthroplasties, did not manifest during service or within one year of separation from service.  The absence of post-service complaints, findings, diagnosis, or treatment for more than 25 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  As the Veteran's first finding of osteoarthritis of the knees was in 2002, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition to the Veteran's statements having little probative value based on their lack of credibility, even if his statements were completely consistent, it does not follow that any present bilateral knee disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of knee disorder due to the medical complexity of the matter involved.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1376-77; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Degenerative arthritis requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder.  It is also significant that the Veteran has suffered a post-service left knee injury, and has received surgeries for both knees. 

The Board finds the April 2016 VA examiner's competent opinion to be more probative as to the etiology of the current bilateral knee disorders because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  The examiner accepted the Veteran's lay statements regarding the in-service injury to the knees as credible, but determined that the Veteran's current knee disorders were not related to his injury during active duty service.  Rather, the examiner concluded that the Veteran's bilateral knee DJD is more likely than not caused by a combination of the Veteran's life style choices, aging, a bilateral varum deformity, genetics, and a left knee meniscus injury in 1997.  The Board also finds it probative that the claims file does not include any competent opinion attributing the Veteran's current bilateral knee arthritis to his active duty service.  

Because the probative evidence does not show that the Veteran's current bilateral knee arthritis manifested in service or within one year of separation from service, or is otherwise related to his active duty service, the nexus element of service connection is not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral knee arthritis is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


